Citation Nr: 0717570	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  03-37 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than June 13, 2001 
for a 100 percent evaluation for psoriatic arthritis, 
multiple joints.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The veteran had active service from February 1953 to May 
1957.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  The case returns to the Board 
following a remand to the RO in February 2005.


FINDING OF FACT

The initial claim for service connection for psoriatic 
arthritis was received by the RO on June 13, 2001.  


CONCLUSION OF LAW

The criteria for an effective date earlier than June 13, 2001 
for the grant of a 100 percent evaluation for psoriatic 
arthritis, multiple joints, are not met.  38 U.S.C.A. §§ 
5110, 7104 (West 2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2006).  

If a claim for disability compensation is received within one 
year after separation from service, the effective date of 
entitlement is the day following separation or the date 
entitlement arose.  38 C.F.R. § 3.400(b)(2).  An increase in 
disability compensation may be granted from the earliest date 
on which it is factually ascertainable that an increase in 
disability occurred if the claim for an increase is received 
within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative, a Member of 
Congress, or a person acting as next friend of a claimant who 
is not sui juris may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).  Under certain circumstances, examination or 
hospitalization reports may be accepted as an informal claim 
for benefits under an existing law or for benefits under a 
liberalizing law, if the report relates to a disability which 
may establish entitlement.  Acceptance of a report of 
examination by VA as an informal claim is contingent on 
meeting the requirements of this section.  38 C.F.R. § 
3.157(a) (2006).  Once a formal claim for compensation has 
been allowed or a formal claim for compensation disallowed 
for the reason that the service connected disability is not 
compensable in degree, receipt of one of the following (i.e. 
VA medical records) will be accepted as an informal claim for 
increased benefits or an informal claim to reopen.  38 C.F.R. 
§ 3.157(b).  Also, see 38 C.F.R. § 3.160 for definitions of 
claims including informal claim, reopened claim, and a claim 
for increase.  The later is defined any application for an 
increase in rate of a benefits being paid under a current 
award.

VA's duty to assist requires that it identify all ancillary 
benefits to which the veteran may be entitled, even if not 
specifically placed at issue by the appellant.  These are 
termed to be "inferred claims."  Akles v. Derwinski, 1 
Vet.App. 118 (1991).  Once these "inferred claims" have been 
identified, if they are determined to be "inextricably 
intertwined" with any of the issues certified for appeal, 
they must be considered simultaneously.  Harris v. Derwinski, 
1 Vet.App. 180 (1991).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Here, the veteran filed to reopen a claim for entitlement to 
service connection for psoriasis on February 2, 1998.  
Medical records as well as correspondence from the veteran, 
his friends, and his family members at the time only made 
reference to a skin condition and made no mention of 
arthritis.  In a October 2000 rating decision, the RO granted 
service connection for psoriasis with a 30 percent evaluation 
under Diagnostic Code 7816 effective December 6, 1996.  

In December 2000, the veteran filed a notice of disagreement 
with the October 2000 rating decision, arguing for a greater 
initial disability rating for his psoriasis.  The veteran was 
afforded a VA skin examination in February 2001 in which the 
examiner noted that the veteran has a significant problem 
with arthritis and advised him to seek a rheumatologist as 
there was a "good possibility" that he may be afflicted 
with psoriatic arthritis.  

In June 2001, the veteran filed for entitlement to service 
connection for arthritis secondary to his service-connected 
psoriasis, citing the comment from the physician above.  In a 
rating decision dated May 2002, the RO granted entitlement to 
service connection for psoriatic arthritis with a 10 percent 
evaluation under Code 5009 effective June 13, 2001.  The 10 
percent evaluation for psoriatic arthritis was subsequently 
increased to 100 percent in a January 2003 rating decision.  

On appeal, the veteran argues that the effective date 
assigned for his psoriatic arthritis should be from February 
2, 1998, the date his correspondence to reopen his claim for 
entitlement to service connection for psoriasis was received, 
because he believes his arthritic condition existed since 
that time.  In the alternative, the veteran contends that 
that the effective date should be February 14, 2001, the date 
of the VA skin examination in which the examiner indicated 
there was a "good possibility" that the veteran was 
afflicted with psoriatic arthritis. 

Initially, the Board finds that the evidence does not support 
an effective date of February 2, 1998.  The veteran's 
psoriatic arthritis was first noted at the VA examination of 
February 14, 2001.  Review of the claims folder reveals 
absolutely no communication from the veteran or his 
representative that may be accepted as an informal or 
inferred claim for service connection for this disability 
prior to February 14, 2001.  38 C.F.R. §§ 3.1(p), 3.155(a).  
Furthermore, there is no medical or lay evidence documenting 
the existence of psoriatic arthritis prior to February 14, 
2001.  Therefore, the Board finds that the criteria for an 
effective date back to 1998 is not in accordance with 
applicable regulations.  

It has been further argued that the date of VA examination on 
February 2001 should provide the basis for an earlier 
effective date as it was an informal claim.  However, the 
regulations concerning informal claims are pretty specific.  
First, in this case, the comment made at the time of the 
February 2001 examination was not made by the veteran, his 
representative, a Member of Congress, or by the next friend 
of a veteran who is not sui juris.  As such the requirements 
of 38 C.F.R. § 3.157(a) as to who may file an informal claim 
have not been satisfied, but this leaves the question of 
whether the report of the examination itself may be accepted 
as an informal claim.  As cited above, 38 C.F.R. § 3.157(b) 
provides the circumstances where such a report could be 
accepted as an informal claim.  As service connection for 
psoriatic arthritis had never previously been considered or 
denied, there could be no reopening of a claim.  Moreover, as 
service connection had not been in effect for psoriatic 
arthritis, the report could not be accepted as a claim for 
increase.  Thus, the report of examination does not qualify 
as an informal claim.  

The question of an inferred claim also has been raised.  In 
this regard, the question of service connection for psoriatic 
arthritis is not inextricably intertwined with the issue of 
an increased rating for psoriasis.  The question of an 
increased rating for psoriasis may certainly be adjudicated 
separately from the question of service connection for 
psoriatic arthritis and one issue has no bear on the other.  
A physician's comments concerning a recommendation for 
treatment for psoriatic arthritis does not qualify as a claim 
for service connection for the purpose of assigning an 
effective date for service connection, as discussed above.  
Absent circumstances showing either a claim or an informal 
claim prior to June 2001, no basis exists for an earlier 
effective date in this case.  



The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letter dated 
March 2005, as well as in the July 2005 statement of the 
case, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence it was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the July 2005 statement of the case 
includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  

Although the veteran did not receive specific notice 
informing him to submit all relevant evidence in his 
possession prior to the January 2003 rating decision, 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
veteran was provided such notice by letter dated March 2005.  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. §  
3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran was not provided with 
specific notice concerning any disability rating or effective 
date for the award of benefits for his claims.  However, the 
Board finds that the veteran was provided with general notice 
concerning potential disability ratings and effective dates 
in the January 2003 rating decision, July 2005 statement of 
the case, and by letter dated March 2005.  The Board further 
finds that any deficiency in the notice to the veteran or the 
timing of these notices is harmless error.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the Court found that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case).  

With respect to the duty to assist, the RO has obtained all 
available service records, VA outpatient treatment records, 
and multiple VA examinations.  See 38 U.S.C.A. § 5103A(d).  
In addition, the veteran provided additional medical records 
as well as lay evidence in the form of his own written 
statements and statements from friends and family members.  
As there is no indication of outstanding evidence, the Board 
is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.


ORDER

Entitlement to an earlier effective date for the 100 percent 
rating for psoriatic arthritis, multiple joints, is denied.  


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


